Citation Nr: 0325741	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-01 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to January 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In April 
2001, the Board remanded the case for additional development 
to include notifying the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In August 2002, the Board 
undertook additional development of the evidence under 
38 C.F.R. § 19.9(a)(2).  
 

FINDINGS OF FACT

1.  In an April 1972 decision, the Board determined that new 
and material evidence had not been received to reopen a claim 
of service connection for ulcer disease which had been denied 
because the ulcer disease was not shown to be related to 
service. 

2.  Evidence added to the record since the April 1972 Board 
decision includes no new competent evidence which bears 
directly and substantially upon the specific matter under 
consideration; it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted; and a claim 
of entitlement to service connection for peptic ulcer disease 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There was a significant change in the law while this appeal 
was pending.  On November 9, 2000, the President signed into 
law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

The Board finds that VA compliance with the mandates of the 
VCAA is sufficient to permit final appellate review of the 
issue addressed on the merits below.  The appellant was 
provided a copy of the decision explaining why the claim was 
denied.  By a statement of the case (SOC) in November 1999, 
an April 2001 Board Remand, a supplemental statement of the 
case (SSOC) in June 2002, and various VA correspondence, he 
was advised of the controlling law and regulations.  These 
communications clearly explained to the veteran his and VA's 
responsibilities in claim development.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  An April 2001 VCAA letter 
from the RO specifically advised the veteran what type of 
evidence was needed to reopen the claim.  It is noteworthy 
that the duty to assist does not attach until a finally 
denied claim has been reopened.  However, VA records are 
constructively of record, and must be secured if in 
existence.  In August 2002,  the Board once again attempted 
to determine whether additional pertinent medical records 
remained outstanding.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  While the Board here 
did arrange for development of this issue under 38 C.F.R. 
§ 19.9(a)(2), the development request resulted merely in a 
confirmation that no additional records were available.  
Inasmuch as there is no additional evidence for the RO to 
consider, remanding the case to the RO is not necessary.  

Background and Analysis

Background Evidence of Record in April 1972

Service medical records showed no complaints or findings 
indicative of an ulcer or any other gastrointestinal 
disorder.  On his January 1946 examination prior to 
separation, the veteran's abdomen and viscera were normal.

VA medical records indicate that the veteran was first 
treated for duodenal ulcer in August 1953.  He had additional 
treatment for ulcer problems in December 1953, January 1954 
and November 1955.  These records did not relate the ulcer 
problems to service.  

In March 1955, the veteran filed his initial claim for 
service connection for ulcers.  He indicated that he had 
treatment for this condition during service in New Britain in 
1943 and 1944 and that he had ulcer treatment after service 
in 1946 and 1947.  Attempts to secure records of this 
treatment met with no success.  The RO denied the claim in 
April 1955, the veteran appealed, and the Board denied the 
appeal in February 1957.

In March 1959, the veteran submitted statements from soldiers 
he served with that essentially indicated that he had medical 
treatment in service.  One statement related the veteran's 
stomach illness to sanitary conditions in service in New 
Britain.

The veteran worked for the VA and his employee health records 
show that he was treated for gastrointestinal (GI) problems 
in 1961 and 1962.  X-rays in April 1962 revealed a small 
concentric hiatal hernia and deformity of the duodenal bulb.

In a December 1970 letter, the veteran's private physician, 
Dr. OS, indicated that the veteran had ulcers since 1953, 
that he was hospitalized for the condition in 1953 and again 
in 1955, and that X-rays in December 1970 revealed two small 
active duodenal ulcers.

A February 1971 VA GI series revealed marked deformity of the 
duodenal bulb in the form of marked redundancy, with no ulcer 
crater demonstrated.  A March 1971 VA record shows that the 
veteran's chief complaint was mid-epigastric pain of 
approximately four month's duration.  A history of ulcer 
disease since 1953 was noted.  The diagnosis was peptic ulcer 
disease, duodenal, chronic, resolving.     

In a December 1971 letter Dr. OS indicated that review of the 
veteran's old medical record and X-rays revealed evidence of 
old ulceration of the duodenum with extensive scarring of the 
duodenal bulb.  
 
Evidence added to the record after April 1972

a VA hospital report of treatment from August to September 
1953 indicates that the veteran complained of intermittent 
supraumbilical pain with radiation to the xiphoid process for 
a year prior to admission.  Duodenal ulcer was diagnosed.  
Additional records show treatment for duodenal ulcer in 
November 1955, from October to December 1962, June 1971 and 
November 1971.  None of these records identifies treatment 
for ulcers prior to 1953.

Private outpatient treatment reports from Dr. LH for the 
period from December 1974 to June 1984 show ongoing treatment 
for hiatal hernia and peptic ulcer disease.  The records 
include a history of perforated ulcer repair in 1970 and a 
September 1986 operative report of a vagotomy to repair 
peptic ulcer.

VA outpatient treatment records dating from November 1995 
through January 1998 show ongoing treatment for peptic ulcer 
disease.  

Notes on file indicate that requests for records of reported 
ulcer treatment during service from 1942 to 1945 and records 
of reported ulcer treatment at the VAMC in Memphis and 
Nashville for the period from 1946 to 1953 were fruitless.  
The reply from the National Personnel Records Center 
indicated that records may have been destroyed by fire.  The 
response to a request for records from the Tennessee State 
Unemployment Office indicated that records prior to 1985 had 
been destroyed and there was no way to reconstruct any such 
records.     

In an attempt to develop the claim, the Board, in August 
2002, requested that  Resource Management Service be 
contacted to make an attempt to obtain any outstanding 
pertinent medical records from the VAMC in Memphis for the 
period from 1946 to 1953.  A January 2003 note reveals that 
no records were found on the fourth request for such records.  
A May 2003 note reflects that the only record from storage 
was an empty envelop.  
  
Analysis

As noted above, in April 1972 the Board determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of service connection for peptic ulcer disease which 
was denied because such disease was not shown to be related 
to service.  The veteran did not appeal that determination, 
and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. § 
3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)].

The Federal Circuit has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

At the time of the April 1972 Board decision, the record on 
file included: statements from the veteran asserting that he 
had treatment for ulcers during service and in the years 
immediately following service; service medical records 
showing no complaints or findings pertaining to ulcer 
problems during service or at separation in January 1946; lay 
statements supporting the veteran's assertion that he had 
medical treatment in service possibly related to the stomach; 
and VA and private medical records showing treatment for 
problems with ulcers dating from 1953.  The record did not 
include any medical evidence to indicate that the veteran had 
an ulcer problem during service or in the years between 
separation in 1946 and the first finding of ulcer problems in 
1953.  Likewise it included no medical opinion indicating 
that the ulcer problems first found in 1953 were related to 
service.  

Evidence submitted since April 1972 included: statements from 
the veteran essentially repeating his assertions that his 
ulcer problems began in service; additional and duplicate VA 
and private records of treatment for peptic ulcer disease 
since 1953; and negative responses to requests for additional 
records. 

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the record since April 1972 is 
cumulative and/or redundant, and thus is not new.  The 
veteran previously described having had ulcer problems during 
service and immediately after service.  Medical evidence of 
treatment for ulcer problems since 1953 serves to establish 
that he continues to have ulcer disease, a fact not in 
dispute.  It is not probative in the critical matter of a 
nexus between current ulcer disease and service.  

While the veteran asserts that his peptic ulcer disease began 
in service, he is a layperson.  His opinion in this matter is 
not competent evidence, and cannot be deemed "material" for 
the purpose of reopening his claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Furthermore, he expressed such 
opinion previously.  For evidence to be new and material, it 
must bear directly and substantially on the matter at hand, 
and be so significant that it must be considered in order to 
fairly decide the merits of the claim.  Here, the claim was 
denied on the basis that there is no nexus between service 
and the veteran's peptic ulcer disease.  Evidence that would 
bear on the matter at hand must tend to show (a) that peptic 
ulcer disease began in service (or was manifested to a 
compensable degree in the first postservice year), or (b) 
that the current peptic ulcer disease was otherwise related 
to service.  No such evidence has been submitted, and the 
claim may not be reopened.

The information provided in support of the application to 
reopen the claim for service connection for peptic ulcer 
disease does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim of service connection for peptic 
ulcer disease is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

